          Case 1:20-cr-00059-VSB Document 52 Filed 08/04/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                                         Protective Order

                 v.                                                                20 Cr. 59 (VSB)

 DAISY CONFESOR,
  a/k/a “Daisy Alvarez,”
 KAILA MINAYA MARCANO-PENA,
 GILBERTO MINAYA-RODRIGUEZ and
 DAVID VASQUEZ,

                            Defendants.                                                 8/4/2020




       Upon the application of the United States of America, with the consent of the undersigned

counsel, the Court hereby finds and orders as follows:

       1. Disclosure Material. The Government has made and will make disclosure to the

defendants of documents, objects, and information, including electronically stored information

(“ESI”), pursuant to Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and the

Government’s general obligation to produce exculpatory and impeachment material in criminal

cases, all of which will be referred to herein as “disclosure material.” The Government’s disclosure

material may include material that (i) affects the privacy and confidentiality of individuals; (ii)

would risk prejudicial pretrial publicity if publicly disseminated; and (iii) that is not authorized to

be disclosed to the public or disclosed beyond that which is necessary for the defense of this

criminal case.

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

       2. Disclosure material shall not be disclosed by the defendants or defense counsel,

including any successor counsel (“the defense”) other than as set forth herein, and shall be used

by the defense solely for purposes of defending this action. The defense shall not post any
          Case 1:20-cr-00059-VSB Document 52 Filed 08/04/20 Page 2 of 4




disclosure material on any Internet site or network site to which persons other than the parties

hereto have access, and shall not disclose any disclosure material to the media or any third party

except as set forth below.

        3. Disclosure material may be disclosed by counsel to:

            a. Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

                retained by counsel, as needed for purposes of defending this action; or

            b. Prospective witnesses for purposes of defending this action.

        4. The Government may authorize, in writing, disclosure of disclosure material beyond

that otherwise permitted by this Order without further Order of this Court.

        5. This Order does not prevent the disclosure of any disclosure material in any hearing or

trial held in this action, or to any judge or magistrate judge, for purposes of this action. All filings

should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

        6. The Government has advised that information that may be subject to disclosure in this

case may be contained within ESI that the Government has seized, pursuant to warrants issued

during the course of the investigation, from various computers, cell phones, and other devices and

storage media. This ESI was seized from the defendants incident to their arrests. Upon consent of

all counsel, the Government is authorized to disclose to counsel for the defendants, for use solely

as permitted herein, the entirety of such seized ESI as the Government believes may contain

disclosure material (“the seized ESI disclosure material”). The defendants, defense counsel, and

personnel for whose conduct counsel is responsible, i.e., personnel employed by or retained by

counsel, may review the seized ESI disclosure material to identify items pertinent to the defense.


                                                   2
            Case 1:20-cr-00059-VSB Document 52 Filed 08/04/20 Page 3 of 4




They shall not further disseminate or disclose any portion of the seized ESI disclosure material

except as otherwise set forth under this Order.

       7. If disclosure material is provided to any prospective witnesses, counsel shall make

reasonable efforts to seek the return or destruction of such materials.

       8. The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed disclosure material or the Government’s

ESI production. All such persons shall be subject to the terms of this Order. Defense counsel shall

maintain a record of what information has been disclosed to which such persons.

       9. This Order places no restriction on a defendant’s use or disclosure of ESI that originally

belonged to the defendant.

                                    Retention of Jurisdiction
       10. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.


AGREED AND CONSENTED TO:

   GEOFFREY S. BERMAN
   United States Attorney


by: ___/s/ Juliana Murray_________                        Date: __4/20/2020______
    Juliana N. Murray
    Assistant United States Attorney


   ___/s/ Michael Nedick_____                             Date: ___4/28/2020________
   Michael J. Nedick, Esq. Counsel
   for Daisy Confesor
                                                  3
        Case 1:20-cr-00059-VSB Document 52 Filed 08/04/20 Page 4 of 4




   ___________________________                           April 29, 2020
                                                   Date: _____________________
   Luis O. Diaz, Esq.
   Counsel for Kaila Minaya Marcano-Pena


   ___/s/ Victor Hou_______________                Date: __4/28/2020______
   Victor L. Hou, Esq.
   Counsel for Gilberto Minaya-Rodriguez


   ____/s/ Jonathan Marvinny________               Date: ___4/24/2020_______
   Jonathan Marvinny, Esq.
   Counsel for David Vasquez


SO ORDERED:

Dated: New York, New York
       April __, 2020
     August 4, 2020
                                           ______________________________________
                                           THE HONORABLE VERNON S. BRODERICK
                                           UNITED STATES DISTRICT JUDGE




                                             4
